Case 1:20-cv-08983-PAE Document 22 Filed 08/05/21 Page 1of1
Case 1:20-cv-08983-PAE Document 21 Filed 08/05/21 Page 1 of1

VIRGINIA
& AMBINDER LLP

A t b a #€ # 8 y 8 ato bo aw

 

40 Broad Street, 7 Floor
New York, New York 16004
Telephone: (212) 943-9080
Facsimile: (212) 943-9082

John M. Harras
August 5, 2021 Partner

jharras@vandallp.com
VIA ELECTRONIC CASE FILING

Honorable Paul A. Engelmayer, U.S.D.J.
United States Courthouse

Southern District of New York

40 Foley Square, Room 2201

New York, NY 10007

Re:  Trs. ofthe NYC Dist. Council of Carpenters Pension Fund, et al.
v. William Somerville, Inc.; Civil Action No.: 20 CV 8983 (PAE)

Dear Judge Engelmayer:

This firm represents Plaintiffs in the above-referenced action. Plaintiffs write, jointly with
Defendant, to respectfully request that the Court adjourn the case management conference
scheduled in this action for August £1, 2021 for 30 days, until September 10, 2021, to allow the
parties to focus on settlement.

The parties have engaged in significant settlement negotiations since requesting an
extension of discovery on May 24, 2021. Asa result of those negotiations, counsel for the parties
have reached a tentative framework for settlement, pending client approval. Undersigned counsel
has to present the proposed settlement framework to the board of trustees for each Plaintiff for
formal approval.

Accordingly, the parties respectfully request that the Court grant the parties a 30-day
adjournment of the August 11, 2021 conference to September 10, 2021 or to another date
convenient for the Court. ‘This request is the first such request, All parties consent to this request.

The parties thank the Court for its time and attention to this matter.

Respectfully submitted,
ot We. Paras
John M. Harras
cc: Counsel of Record (via ECF)
Granted. The conference is adjourned until
September 10, 2021, at 2 p.m. SO ORDERED.

Pyud  Cogpley/

 

PAUL A. ENGELMAYER
United States District Judge
8/5/2021
